Title: From George Washington to Bryan Fairfax, 6 March 1793
From: Washington, George
To: Fairfax, Bryan

 

Dear Sir,
Philadelphia 6th March 1793.

I have been favored with your Letter of the 17th Inst: & beg you to be assured that nothing was ever farther from my thoughts than taking amiss your not coming to the road to see me the day I passed by your House on my return to this City; as an unequivocal proof of this fact, I have only to assure you that I should not have been found there, had you come out to it; for it was not until I was opposite to your House, that I sent the Servant in, without making any halt myself, being in a hurry to meet & do some business with the Commissioners of the Federal District, at George Town, before Mrs Washington should come up, that we might proceed some miles on our journey (which we accordingly did) that afternoon. Motives of friendship & respect was all I had in view by sending in to know how you did as I was about to leave the Country and had it not in my power, for the reason just mentioned, to call upon you myself for that purpose.
I thank you for your kind condolence on the Death of my Nephew. It is a loss I sincerely regret; but as it is the will of Heaven, whose decrees are always just & wise, I submit to it without a murmer.
Before I conclude, permit me to ask if any thing is done, or likely to be done in the Case of Savage. I am extremely anxious to see all matters in which I have had any agency, brought to a close, altho’ the issue therof should be unfavorable, before I quit the stage of Life.
My best respects in which mistress Washington unites, are presented to mistress Fairfax, and your family; and, I am, with much esteem & regard, Dear sir, Your mot obt & affecte

G: Washington

